On July 12, 1983, this court entered its order requiring the appellant to either file a notification of readiness to proceed on the basis of the brief on file or to file an amended brief addressing the findings of fact and conclusions of law filed in this matter after the original appellate brief was filed.
As of the date of this order the previous order of this court has not been complied with by the appellant, and it is hereby ORDERED that this appeal shall be DISMISSED for failure to prosecute the appeal.